     Case 2:20-cv-00748-JAM-DMC Document 19 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREVON R. KIRKLAND,                                No. 2:20-CV-0748-JAM-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    DIAZ,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are petitioner’s: (1) motion

19   to appoint counsel (ECF No. 16); and (2) motion for transcripts and case related materials (ECF

20   No. 17). Also pending before the Court is respondent’s Motion to Dismiss (ECF No. 12).

21                  As regards petitioner’s motion for appointed counsel, there currently exists no

22   absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105

23   F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

24   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

25   Governing § 2254 Cases. In the present case, the court does not find that the interests of

26   justice would be served by the appointment of counsel. Therefore, petitioner’s motion for

27   appointed counsel shall be denied.

28   ///
                                                        1
     Case 2:20-cv-00748-JAM-DMC Document 19 Filed 08/04/20 Page 2 of 2

 1                  As regards petitioner’s motion for transcripts and care related materials, the

 2   Court notes that petitioner’s motion is simply a hand-modified state-court form for copies of

 3   court documents as they relate to his underlying criminal proceedings. See ECF No. 17.

 4   Therefore, petitioner’s motion will be denied without prejudice to seeking documents from

 5   the appropriate state court.

 6                  In light of the above, on the Court’s own motion petitioner will be afforded

 7   additional time to respond to the pending Motion to Dismiss.

 8                  Accordingly, IT IS HEREBY ORDERED that;

 9                  1.      Petitioner’s motion for appointment of counsel (ECF No. 16) is denied;

10                  2.      Petitioner’s motion for transcripts (ECF No. 17) is denied; and

11                  3.      Petitioner may file an opposition to respondent’s motion to dismiss (ECF

12   No. 12) within 30 days of the date of this order.

13

14   Dated: August 3, 2020
                                                             ____________________________________
15                                                           DENNIS M. COTA
16                                                           UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
